DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 1/07/2021. Claims 1, 3, 10, 12-13, 15-16, and 19 have been amended. Claims 1-4, 6-13, and 15-19 are pending and will be considered for examination.
3.	In light of applicant’s amendments to the claim, the objections to the claims are withdrawn.
4.  	In light of applicant’s amendments to the drawing submitted on 1/07/2021, the objection to the Drawing is withdrawn.

	
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

5. 	Claims 1-2, 6-8, 10-11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shigetomi, Masayuki (US 2014/0355024 A1) in view of Dwan, Michael (US 2015/0052430 A1) and further in view of Chandler et al. (US 2015/0355805 A1).
 	As in independent Claim 1, Shigetomi teaches a method of controlling an electronic device (figs. 1-2, pars. 2, 21, an image forming apparatus (an electronic apparatus or a display apparatus), comprising:
 	the electronic device generating a selection indication in response to detecting a selection action within a first icon region of a first icon displayed on a depth-sensing display screen of the electronic device (figs. 5 and 10, at least pars. 99-10,  a display control section 12 of the touch panel displays images (or icons) T1, T2, and T3. If a user moves the pointer (i.e., finger) closer to one of the images T2 "OPTION" to select/indicate the image T2), the depth-sensing display screen detecting a selection action depth of the selection action (figs. 2 and 5, par. 32, the image forming apparatus includes a touch panel apparatus 71 that detects a spatial distance Z of a pointer (e.g., finger or a pen));
 	the electronic device displaying on the depth-sensing display screen a second set of icons related to the first icon (figs. 5 and 10, at least pars. 99-100, with the selection of the image T2, images T21 to T23 at lower level in hierarchy associated  with the image T2 can be displayed; further see pars. 46-49 and 108-111);
 	the electronic device detecting that the selection action uninterruptedly moves to a second icon of the second set of icons and selects the second icon by decreasing the selection action depth to a second selection action depth (figs. 5 and 10, pars. 100 and 104, the user moves the pointer (finger) closer to one of the images T21 “SORT”, by decreasing a distance to the image T21, to select/indicate the image T21; further see pars.101-103);

	the electronic device detecting that the selection action uninterruptedly moves to a third icon of the third set of icons and selects the third icon by decreasing the selection action depth to a third selection action depth and lingering at the third icon at the third selection action depth (fig. 10, par. 109, the user moves the pointer (finger) further closer to the one of the images T211 to select/indicate the image T211); and
 	the electronic device initiating an application or function associated with the third icon (fig. 10, pars. 109 and 54, 92-93, with the selection of the image T211, a selection acceptance section 13 accepts the selection of the image T211 and performs/executes a function (or operation) associated with the selected image T211; further see at least pars. 52-53).
 	Shigetomi does not appear to explicitly teach lingering at the second icon at the second selection action depth for more than a predefined linger threshold; and changing appearance of selected and unselected second icons of the second set of icons; lingering at the third icon at the third selection action depth for more than the predefined linger threshold with the selected and unselected second icons displayed.
 	However, in the same filed of the invention, Dwan teaches lingering at the second icon at the second selection action depth for more than a predefined linger threshold; lingering at the third icon at the third selection action depth for more than the predefined linger threshold with the selected and unselected second icons displayed 
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the images at the lower level in the hierarchy by decreasing the distance of the pointer to the image at upper level taught by Shigetomi with the selecting of the icon by hovering over the icon for more than the predetermined time taught by Dwan to select the icon by hovering over the icon for more than the predetermined time after moving the pointer closer to the image/icon for displaying the lower level icons associated with the selected icon. The motivation or suggestion would be to provide a way to select an icon by hovering over the icon for the predetermined time so that a user can easily select icons without touching the icon.
 	Shigetomi and Dwan do not teach changing appearance of selected and unselected second icons of the second set of icons.
 	However, in the same filed of the invention, Chandler teaches changing appearance of selected and unselected second icons of the second set of icons (at least pars. 21, 28-29, 119, a pre-selected object or the group of pre-selected objects may either increase in size, change color, become highlighted, change some other effect, change some characteristic or attribute, or a combination thereof. These same, similar or opposite changes may occur to the unselected objects or unselected group of 
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the images at the lower level in the hierarchy by decreasing the distance of the pointer to the image at upper level taught by Shigetomi with the selecting of the icon by hovering over the icon for more than the predetermined time taught by Dwan with the changing appearance of the non-selected display objects taught by Chandler to change the  appearance of the non-selected display objects when the user’s finger moves close to  the icon to select for displaying the lower level icons associated with the selected icon. The motivation or suggestion would be to provide a way to change appearances of selected icons and non-selected icons in order to differentiate one from the other so that a user can easily recognize icons as selected or non-selected icons.

 	As in Claim 2, Shigetomi-Dwan-Chandler teaches all the limitations of Claim 1. Shigetomi-Dwan-Chandler further teaches detecting that the selection action selects the second icon or the third icon comprising moving the selection  action within a predetermined area of the second icon or the third icon (Shigetomi, figs. 5 and 10, at least pars. 99-100, 104, 109, the touch panel detects the selection of the image (e.g., T21, T211) in a display area).

 	As in Claim 6, Shigetomi-Dwan-Chandler teaches all the limitations of Claim 1.
Shigetomi-Dwan-Chandler further teaches after detecting the selection of the second icon, changing the first icon to visually indicate a first icon non-active state (Chandler, at least pars. 21, 29, 119, for example, non-selected display objects can be removed from a display, change color or shape, or fade away or any such attribute so as to recognize them as not selected).

	As in Claim 7, Shigetomi-Dwan-Chandler teaches all the limitations of Claim 1. Shigetomi-Dwan-Chandler further teaches after detecting the selection of the second icon, changing the second set of icons to visually indicate a second icon set non-active state (Chandler, at least pars. 21, 29, 119, for example, non-selected display objects can be removed from a display, change color or shape, or fade away or any such attribute so as to recognize them as not selected).

 	As in Claim 8, Shigetomi-Dwan-Chandler teaches all the limitations of Claim 1. Shigetomi-Dwan-Chandler further teaches the application or function being associated with the third icon and the second set of icons (Shigetomi, at least pars. 99-100, 104, 109, the lower level (e.g., the secondary level or third level) items are associated with functions (actions or commend), such as "SORT", "CLASSFY"; further see fig. 4 and 6).

	Claims 10 and 19 are substantially similar to Claim 1 and rejected under the same rationale.

 	Claim 11 is substantially similar to Claim 2 and rejected under the same rationale.

	Claim 15 is substantially similar to Claim 6 and rejected under the same rationale.

 	Claim 16 is substantially similar to Claim 7 and rejected under the same rationale.

 	Claim 17 is substantially similar to Claim 8 and rejected under the same rationale.

 	
6. 	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shigetomi, Masayuki (US 2014/0355024 A1) in view of Dwan, Michael (US 2015/0052430 A1) in view of Chandler et al. (US 2015/0355805 A1) and further in view of and further in view of Hwang et al. (US 20150160819 A1).
	As in Claim 3, Shigetomi-Dwan-Chandler teaches all the limitations of Claim 1. Shigetomi-Dwan-Chandler does not teach restoring original appearance of the selected and unselected icons of the second set of icons when detecting that the selection  action increases from the second selection action depth.
 	However, in the same field of the invention, Hwang teaches restoring original appearance of the selected and unselected icons of the second set of icons when detecting that the selection  action increases from the second selection action depth
(at least pars. 55-56, 64, 78, based on a distance more than or less than a threshold, a visual appearance of an object/icon can be adjusted/changed to indicate different states of the object).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the images at the lower level in the hierarchy by decreasing the distance of the pointer to the image at upper level taught by Shigetomi with the selecting of the icon by hovering over the icon for more than the predetermined time taught by Dwan with the changing appearance of the non-selected display objects taught by Chandler with the changing of the appurtenance of the icons indicating different states taught by Hwang to visually indicate different state of the icons when the user selects the icon for displaying the lower level icons using the gesture. The motivation or suggestion would be to provide a way to visually indicate different state of the object that may visually inform the user that the object state (e.g., selected)). 

	Claim 12 is substantially similar to Claim 3 and rejected under the same rationale.


7. 	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shigetomi, Masayuki (US 2014/0355024 A1) in view of Dwan, Michael (US 2015/0052430 A1) in view of Chandler et al. (US 2015/0355805 A1) in view of Ach et al. (US 2018/0088676 A1) and further in view of Hwang et al. (US 20150160819 A1).
	As in Claim 4, Shigetomi-Dwan-Chandler teaches all the limitations of Claim 3. Shigetomi-Dwan-Chandler does teach the electronic device detecting that the selection action depth within the predetermined area has increased to greater than the predefined second depth threshold relative to the depth-sensing display screen; the electronic device removing the third set of icons from the depth-sensing display screen in response to detecting the selection action depth within the predetermined area has increased to greater than the predefined second depth threshold; and the electronic device changing the second set of icons to indicate a return of the second set of icons to an active state in response to detecting the selection action depth within the predetermined area has increased to greater than the predefined second depth threshold.
	However, in the same filed of the invention, Ach teaches the electronic device detecting that the selection action depth within the predetermined area has increased to greater than the predefined second depth threshold relative to the depth-sensing display screen (see at least figs. 8-9, par. 84, a user interface apparatus 100 determines whether a distance d within a predetermined area (see figs. 7 and 9));
 	the electronic device removing the third set of icons from the depth-sensing display screen in response to detecting the selection action depth within the predetermined area has increased to greater than the predefined second depth 
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the images at the lower level in the hierarchy by decreasing the distance of the pointer to the image at upper level taught by Shigetomi with the selecting of the icon by hovering over the icon for more than the predetermined time taught by Dwan with the changing appearance of the non-selected display objects taught by Chandler with the deleting of the object in response to the detection of the distance more than the predetermined threshold taught by Ach to delete the object in response to the detection of the distance more than the predetermined threshold when the user selects the icon for displaying the second set of icons using the gesture. The motivation or suggestion would be to provide a way to delete the object in response to the detection of the distance more than the predetermined threshold so that a user can easily delete objects/icons by adjusting special depth/distance.
 	Shigetomi-Dwan-Chandler and Ach do not teach the electronic device changing the second set of icons to indicate a return of the second set of icons to an active state in response to detecting the selection action depth within the predetermined area has increased to greater than the predefined second depth threshold.
 	However, in the same filed of the invention, Hwang teaches the electronic device changing the second set of icons to indicate a return of the second set of icons to an active state in response to detecting the selection action depth within the predetermined 
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the images at the lower level in the hierarchy by decreasing the distance of the pointer to the image at upper level taught by Shigetomi with the selecting of the icon by hovering over the icon for more than the predetermined time taught by Dwan with the changing appearance of the non-selected display objects taught by Chandler with the deleting of the object in response to the detection of the distance more than the predetermined threshold taught by Ach with the changing of the appurtenance of the icons taught by Hwang such that the user may or may not easily select or deselect icons by increasing or decreasing the distance of the finger to the icon. The motivation or suggestion would be to provide a way to visually indicate different state of the object that may visually inform the user that the object state (e.g., selected)). 

 	Claim 13 is substantially similar to Claim 4 and rejected under the same rationale.

  	
8. 	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shigetomi, Masayuki (US 2014/0355024 A1) in view of Dwan, Michael (US Chandler et al. (US 2015/0355805 A1) and further in view of Lin et al. (US 2016/0147433 A1).
	As in Claim 9, Shigetomi-Dwan-Chandler teaches all the limitations of Claim 1. Shigetomi-Dwan-Chandler does not teach that the depth-sensing display screen further comprising a pressure-detecting display screen configured to measure a contact pressure of the selection action with the pressure-detecting display screen.
 	However, in the same filed of the invention, Lin teaches that the depth-sensing display screen further comprising a pressure-detecting display screen configured to measure a contact pressure of the selection  action with the pressure-detecting display screen (at least 127, pressure sensor components (e.g., barometer), proximity sensor components (e.g., infrared sensors that detect nearby objects)).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the displaying of the images at the lower level in the hierarchy by decreasing the distance of the pointer to the image at upper level taught by Shigetomi with the selecting of the icon by hovering over the icon for more than the predetermined time taught by Dwan with the changing appearance of the non-selected display objects taught by Chandler with the providing of the pressure sensor for detecting contact pressure taught by Lin to provide the pressure sensor for detecting contact pressure such that the user may select icons with the hovering input without touching icons or directly touching the icons The motivation or suggestion would be to provide a pressure sensor on the touch screen to measure a touch pressure of the icon to determine (or perform) actions.

 	Claim 18 is substantially similar to Claim 9 and rejected under the same rationale.


Response to Arguments
9.	Applicant's arguments with respect to the claims 1-20 have been fully considered, but are moot in view of the new ground(s) of rejection.
 	Regarding claim 1(similarly claims 10 and 19), Applicant first appears to argue that Shigetomi, Dwan and Chandler fail to teach the limitations “a third set of icons related to the second icon and changing appearance of selected and unselected icons of the second set of icons” as recited in claim 1. The Examiner respectively disagree. Chandler teaches that a pre-selected object or the group of pre-selected objects may either increase in size, change color, become highlighted, change some other effect, change some characteristic or attribute, or a combination thereof. These same, similar or opposite changes may occur to the unselected objects or unselected group of objects. Non-selected display objects can be removed from a display, change color or shape, or fade away or any such attribute so as to recognize them as not selected. Thus, Chandler provides a wat to visually differentiate selected icons and non-selected icons by changing appearances of the both selected and non-selected icons (see at least pars. 21, 28-29, and 119).
Applicant next appears to argue that Shigetomi, Dwan and Chandler fail to teach the limitations “the electronic device detecting that the selection action uninterruptedly moves to a third icon of the third set of icons and selects the third icon by decreasing 
Therefore, the combination of Shigetomi, Dwan and Chandler teaches the all the imitations recited in claim 1.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
 Primary Examiner, Art Unit 2144